
	
		I
		112th CONGRESS
		1st Session
		H. R. 2206
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2011
			Mr. Guinta (for
			 himself, Mr. Duncan of Tennessee,
			 Mr. Wilson of South Carolina,
			 Mrs. Schmidt,
			 Mr. Pence,
			 Mr. Flores,
			 Mr. McHenry,
			 Mr. Pitts,
			 Mr. Posey,
			 Mr. Gingrey of Georgia,
			 Mr. Bishop of Utah,
			 Mr. Duncan of South Carolina,
			 Mr. Mulvaney, and
			 Mr. Fleischmann) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To repeal a requirement that new employees of certain
		  employers be automatically enrolled in the employer’s health benefits
		  plan.
	
	
		1.Short titleThis Act may be cited as the
			 Auto Enroll Repeal
			 Act.
		2.RepealSection 18A of the Fair Labor Standards Act
			 (29 U.S.C. 218a), as added by section 1511 of the Patient Protection and
			 Affordable Care Act, is repealed.
		
